DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 23:
	Change the claim number from “23” to --22--.

As per Claim 24:
	Change the claim number from “24” to --23--.

Reasons for Allowance

Claims 1-4, 6-11, 13-19, and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

wherein the trace between the first position and the second position matches a first path traversed by the cursor over a first period of time;
wherein the trace between the third position and the fourth position matches a second path traversed by the cursor over a second period of time.

Regarding Claim 8, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

create a first trace in the design layout where the cursor is displayed along a first path traversed by the cursor over a first period of time after receiving the FTC command;
create a second trace in the design layout where the cursor is displayed along a second path traversed by the cursor over a second period of time after receiving the end command.

Regarding Claim 15, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:


while creating the trace by following the location of the cursor, receiving a start command for routing the trace in a point-to-point mode when the cursor is located at a first position in the design layout.

Claims 2-4, 6-7, 9-11, 13-14, 16-19, and 21-23 are allowed based on their dependency to Claims 1, 8, and 15, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851